Citation Nr: 0940432	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-16 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which in pertinent part granted 
service connection for PTSD with a 30 percent disability 
evaluation, effective December 23, 2002, the date of the 
claim.

A July 2006 rating decision raised the initial evaluation to 
50 percent for PTSD, effective October 4, 2005.  In May 2007, 
the RO established a 70 percent rating for PTSD, effective 
November 1, 2006.  In April 2008 the RO granted an effective 
date of December 23, 2002 for the 70 percent rating.  

The Veteran provided testimony before a decision review 
officer (DRO) at the RO in May 2006 and before the 
undersigned at the RO in May 2009.  Transcripts of both 
hearings are of record.  

In June 2004, the Veteran was granted service connection for 
scar of the left knee with a noncompensable evaluation.  
During the May 2006 DRO hearing, the Veteran withdrew his 
claim for a compensable evaluation of service-connected scar 
of the left knee.  In an unappealed January 2007 rating 
decision, the Veteran was denied entitlement to service 
connection for any left knee disability.  Therefore, neither 
appeal is before the Board.  

However, during the May 2009 hearing, the Veteran testified 
that he was scheduled for knee replacement surgery and that 
his left knee, including his scar, was painful. He stated 
that he wished to reopen his claim for a left knee 
disability.  Accordingly, the claims of entitlement to 
service connection for a left knee disability and increased 
evaluation for service-connected scar of the left knee are 
referred to the RO for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2009 hearing before the Board, the Veteran stated 
that he saw his private psychologist, Dr. Hankins, about once 
every month, with the last visit within two weeks of the 
hearing.  The most recent treatment note of record from Dr. 
Hankins was dated December 2006.  

VA has a duty to obtain relevant records of private 
treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. 
Brown, 7 Vet. App. 204 (1994).  As the record contains 
evidence of relevant treatment which is not of record, a 
remand is necessary to obtain that evidence.

During the May 2009 hearing, the Veteran also reported seeing 
his psychiatrist at the VA medical center (VAMC), recorded by 
the stenographer as Dr. Shtein, once every few months and 
last saw him around January or February 2009.  It does not 
appear that there is any record of treatment by this doctor 
in the claims file.  Furthermore, the last record of 
psychological treatment was dated September 2008.  

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Veteran's last VA examination was in August 
2007.  During the May 2009 hearing, the Veteran reported 
having increasing difficulty at work due to his PTSD 
symptoms.  

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA 
examination is required in order to determine the current 
severity of his PTSD symptoms.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary 
steps to obtain all records of the Veteran's 
treatment by Dr. Hankins.  If additional 
information is needed to complete this 
request, the Veteran should be so advised of 
the specific information needed as well as 
any necessary medical releases.

2.  The RO or AMC should take the necessary 
steps to obtain all records pertaining to 
the Veteran's psychiatric treatment at the 
VAMC, including treatment records from 
September 2008 to present day.  

3.  Once all relevant treatment records are 
associated with the claims folder, afford 
the Veteran a VA examination to evaluate the 
current severity of PTSD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination and the 
examiner should acknowledge in the 
examination report or in an addendum that 
the claims folder was reviewed.

The examiner should provide an opinion as to 
the severity of the service connected 
symptomatology and its impact on 
occupational and social functioning. 

The rationale for all opinions should be 
provided.

4.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


